Citation Nr: 1510051	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-11 568	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to an initial increased rating for bilateral hearing loss in excess of 0 percent prior to April 11, 2014 and in excess of 40 percent since April 11, 2014.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, noncompensable, effective June 24, 2009.  Thereafter, the Veteran's rating was increased to 40 percent, effective April 11, 2014.  The Veteran disagreed with the provided, and the current appeal ensued.  He is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993). Therefore, the claim is still in appellate status.  

FINDINGS ON FACT

In an August 2014 correspondence from the Veteran, prior to the promulgation of a decision in the appeal, the Board received notification from him that a withdrawal of this appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


